Opinion filed June 18, 2015




                                     In The


          Eleventh Court of Appeals
                                  __________

                  Nos. 11-13-00284-CR & 11-13-00285-CR
                                __________

                   MARC SHAWN WALDEN, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 35th District Court
                             Brown County, Texas
                  Trial Court Cause Nos. CR21838 & CR21977


                      MEMORANDUM OPINION
      The jury found Marc Shawn Walden guilty of the offenses of unlawful
possession of a firearm and possession of a controlled substance with intent to
deliver.1   The trial court assessed punishment and sentenced Appellant to
confinement for ten years for the conviction of unlawful possession of a firearm
and confinement for life for the conviction of possession of a controlled substance

      1
        See TEX. PENAL CODE ANN. § 46.04 (West 2011); TEX. HEALTH & SAFETY CODE ANN.
§ 481.112 (West 2010).
with intent to deliver, to run concurrently, and it assessed a $10,000 fine for each
conviction. In his sole issue in each appeal, Appellant asserts that the trial court
erred when it denied his motion to suppress evidence. We affirm.
                        I. Evidence at Suppression Hearing
      Carlyle Gover, an investigator with the Brown County Sheriff’s Office,
testified that a confidential informant told him that Appellant had a quantity of
methamphetamine for distribution. Investigator Gover believed the informant to
be reliable because of successful past dealings with the informant. Investigator
Gover heard from the confidential informant that Appellant would be traveling
from San Angelo in a red pickup to a specific location in Brown County.
Investigator Gover relayed the information to patrol officers, who later advised
him that the red pickup, which was registered to Appellant, was at that specific
location. The next day, Investigator Gover went to the location and saw the
pickup.
      After he observed the pickup, Investigator Gover contacted the informant,
who told him that Appellant had relocated and that Christopher Johnson, whom
Investigator Gover knew to be a narcotics user, was also involved with Appellant’s
distribution. Investigator Gover was familiar with the second location and knew
that a probationer lived there.     Investigator Gover testified that Appellant’s
activities were consistent with narcotics trafficking. Investigator Gover conducted
surveillance at the second location and saw someone drive up in a cargo box van.
Based on his past experience, Investigator Gover believed that the van belonged to
Johnson.
      Investigator Gover followed the van, which was later determined to be
driven by Johnson. He observed the van at the first location, near the red pickup;
and saw Appellant at the first location. Investigator Gover watched Appellant get
out of the pickup and get into the van. Appellant retrieved a backpack from the

                                         2
pickup before entering the van. Investigator Gover watched as the van was driven
away, and he continued to follow it. Investigator Gover noticed the license plate
on the van was bent in such a way that the first digit of the license plate was
unreadable.   Because the license plate number was not readable, Investigator
Gover could not run the partial license plate number through dispatch and receive a
proper response. When Investigator Gover noticed that he could not read the
license plate, he initiated a stop of the van. After he stopped the van, Investigator
Gover was able to read the complete license plate number; he subsequently
contacted the occupants of the van.
      When he contacted the occupants of the van, Investigator Gover recognized
Appellant and knew that Appellant had a history of distribution of
methamphetamine and marihuana. Investigator Gover testified that, at that point in
time, based on the information he had received from the informant, on his
knowledge of Appellant and Johnson, and on his observations of them, he was
concerned that illegal activity was occurring.     Investigator Gover talked with
Johnson and Appellant and asked to search the vehicle and the backpack; Johnson
declined to allow a search of the vehicle, while Appellant declined to allow a
search of the backpack.
      Investigator Gover immediately requested a canine unit. It took somewhere
between five and “less than fifteen minutes” for the unit to arrive.          While
Investigator Gover waited for the canine to arrive, he looked to see what he could
observe in plain view in the van.      Investigator Gover saw the backpack that
Appellant had transferred from the pickup to the van. Investigator Gover asked
Appellant whether the backpack contained anything illegal. Appellant responded
that it did not contain anything that he considered to be illegal. Investigator Gover
testified that Appellant’s response made him even more suspicious of illegal
activity. Amanda Benson, the canine officer, arrived with the canine, and the

                                         3
canine alerted to narcotics at the driver’s door of the van. The canine subsequently
alerted on the backpack. After the canine alerted on the backpack, Investigator
Gover discovered methamphetamine and a stolen handgun in the backpack.
Investigator Gover subsequently arrested Appellant and Johnson.
                                      II. Analysis
      Appellant argues that the trial court erred when it denied his motion to
suppress evidence because Investigator Gover lacked probable cause for the traffic
stop. Appellant asserts that a bent license plate does not violate the Transportation
Code and that, once Investigator Gover satisfied his initial justification for the stop,
any further detention was unlawful. We review a trial court’s ruling on a motion to
suppress for an abuse of discretion. Balentine v. State, 71 S.W.3d 763, 768 (Tex.
Crim. App. 2002). We must view the evidence in the light most favorable to the
trial court’s ruling. State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006).
We defer to the trial court’s findings of historical facts and review de novo the trial
court’s application of the law. Wiede v. State, 214 S.W.3d 17, 25 (Tex. Crim. App.
2007).
      A traffic stop is a seizure and must be reasonable under both the United
States and Texas Constitutions. Davis v. State, 947 S.W.2d 240, 245 (Tex. Crim.
App. 1997). “There need only be an objective basis for the stop; the subjective
intent of the officer conducting the stop is irrelevant.” State v. Clark, 315 S.W.3d
561, 564 (Tex. App.—Eastland 2010, no pet.); see also Garcia v. State, 43 S.W.3d
527, 530 (Tex. Crim. App. 2001). An actual traffic violation constitutes probable
cause that sufficiently justifies the initial detention. McVickers v. State, 874
S.W.2d 662, 664 (Tex. Crim. App. 1993), superseded by rule on other grounds as
stated in Granados v. State, 85 S.W.3d 217, 227–30 (Tex. Crim. App. 2002).
      The duration of the detention is reasonable when, under the totality of the
circumstances, it lasts no longer than is necessary to effectuate the purpose for the

                                           4
stop. Ohio v. Robinette, 519 U.S. 33, 39 (1996); Florida v. Royer, 460 U.S. 491,
500 (1983). During a traffic stop, an officer has the right to ask for a valid driver’s
license, information concerning ownership of the vehicle, proof of insurance, and
information concerning the driver’s destination and purpose. Kothe v. State, 152
S.W.3d 54, 63 (Tex. Crim. App. 2004); Davis, 947 S.W.2d at 245 n.6; Caraway v.
State, 255 S.W.3d 302, 307 (Tex. App.—Eastland 2008, no pet.); Lambeth v.
State, 221 S.W.3d 831, 836 (Tex. App.—Fort Worth 2007, pet. ref’d).               The
reasonableness of the duration of the stop depends on whether it was necessary
to detain the defendant and whether the officer diligently pursued a means of
investigation likely to quickly confirm or dispel any suspicion. Love v. State, 252
S.W.3d 684, 687 (Tex. App.—Texarkana 2008, pet. ref’d); Belcher v. State, 244
S.W.3d 531, 539 (Tex. App.—Fort Worth 2007, no pet.).
      To validly prolong a detention beyond the reason for the stop, officers must
have reasonable suspicion to believe the person is violating the law, but no
additional justification is necessary for a canine sniff that occurs during a lawful
traffic stop. 1979 Pontiac Auto. v. State, 988 S.W.2d 241, 244 (Tex. App.—
Eastland 1998, no pet.); see also Illinois v. Caballes, 543 U.S. 405, 407–08
(2005); United States v. Place, 462 U.S. 696, 707 (1983); Crockett v. State, 803
S.W.2d 308, 310 n.5, 311 (Tex. Crim. App. 1991). Reasonable suspicion to detain
exists if the officer has specific, articulable facts that, when combined with rational
inferences from those facts, would lead him reasonably to conclude that the person
is, has been, or soon will be engaged in criminal activity. Derichsweiler v. State,
348 S.W.3d 906, 914 (Tex. Crim. App. 2011). We consider the totality of the
circumstances when reviewing the record for reasonable suspicion.              United
States v. Sokolow, 490 U.S. 1, 8 (1989); Woods v. State, 956 S.W.2d 33, 38 (Tex.
Crim. App. 1997).



                                          5
      The Texas Transportation Code requires that license plates be legible. See
TEX. TRANSP. CODE ANN. § 504.945 (West Supp. 2014). When Investigator Gover
could not read the first digit on Johnson’s license plate, he had probable cause to
stop and detain Johnson and Appellant for a traffic violation. See id.; McVickers,
874 S.W.2d at 664; see also, e.g., Perez v. State, No. 10-05-00364-CR, 2006 WL
2507343, at *2 (Tex. App.—Waco Aug. 30, 2006, no pet.) (mem. op., not
designated for publication) (holding that officer had probable cause to stop and
detain defendant because of apparently defective license-plate light and obscured
license plate).
      Once the reason for the traffic stop had been fully resolved,
Investigator Gover needed reasonable suspicion that criminal activity had
occurred, was occurring, or was about to occur, before he could detain Johnson and
Appellant further. See Derichsweiler, 348 S.W.3d at 914; see also Place, 462 U.S.
at 709–10.        The detention, to be reasonable, required Investigator Gover to
diligently pursue a means of investigation likely to quickly confirm or dispel any
suspicion. See Love, 252 S.W.3d at 687; Belcher, 244 S.W.3d at 539.
      Investigator Gover’s observations of Johnson and Appellant, his knowledge
of Johnson and Appellant’s history, and the information obtained from the
confidential      informant   provided   articulable   facts   that   could   have   led
Investigator Gover to reasonably conclude that Johnson and Appellant were
engaged in criminal activity. See Derichsweiler, 348 S.W.3d at 914.
      Investigator Gover first asked for consent to search the van, which was
denied; he then called for the canine, which arrived in less than fifteen minutes.
The canine subsequently alerted to narcotics in the van and the backpack. The
length of the detention was reasonable because Investigator Gover acted diligently,
because he had to detain Johnson and Appellant in order to confirm or dispel his
suspicion, and because the canine arrived promptly. See Love, 252 S.W.3d at

                                           6
687; Belcher, 244 S.W.3d at 539; see also Place, 462 U.S. at 709–10. Investigator
Gover properly detained Johnson and Appellant. See 1979 Pontiac Auto., 988
S.W.2d at 244. Therefore, the trial court did not abuse its discretion when it denied
Appellant’s motion to suppress evidence. See Balentine, 71 S.W.3d at 768. We
overrule Appellant’s sole issue in each appeal.
                              III. This Court’s Ruling
      We affirm the judgments of the trial court.




                                               MIKE WILLSON
                                               JUSTICE

June 18, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         7